MOORE, Judge,
dissenting.
I concurred in this court’s opinion issued in this case on November 19, 2010. In its application for rehearing, the City of Mobile argues that Hillcrest, Ltd., did not *258raise as an issue on appeal that the trial court erred in entering a summary judgment on Hillcrest’s claim arising from water intrusion onto Hillcrest’s property. I agree. Nowhere in its initial appellate brief to this court did Hillcrest make that argument. Although the opinion on rehearing notes that “the appellant’s brief had challenged the correctness of the summary judgment in its entirety, particularly arguing that the condemnation action brought by the state did not have any preclusive effect,” 76 So.3d at 257, there was no argument addressed specifically to the claim arising from water intrusion. “[W]e cannot create legal arguments for a party based on undelineated general propositions unsupported by authority or argument.” Spradlin v. Spradlin, 601 So.2d 76, 79 (Ala.1992). “An argument not made on appeal is abandoned or waived.” Avis Rent A Car Sys., Inc. v. Heilman, 876 So.2d 1111, 1124 n. 8 (Ala.2003). Accordingly, I conclude that the opinion issued by this court on original submission is incorrect insofar as it reverses the summary judgment on Hillcrest’s claim arising from water intrusion onto its property.
Based on the foregoing, I dissent to the overruling of the City of Mobile’s application for rehearing.